            Case 1:19-cr-04446-KWR Document 33 Filed 03/01/21 Page 1 of 1


                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW MEXICO

                                       ZOOM Clerk's Minutes
                                  Before the Honorable Kea W. Riggs


CASE NO. CR 19-4446 KWR                             DATE: 3/1/2021

TITLE: USA v. Harrison Davis

COURTROOM CLERK: C. Bevel                           COURT REPORTER: J. Goehl

COURT IN SESSION: 2:48PM-2:51PM                     TOTAL TIME: 3 MINUTES

TYPE OF PROCEEDING: 31 Unopposed MOTION to Continue Trial Setting of March 8, 2021

ATTORNEYS PRESENT FOR PLAINTIFF(S):                 ATTORNEYS PRESENT FOR DEFENDANT(S):
 Frederick T. Mendenhall , III                       Sylvia Biaz


PROCEEDINGS:

2:48pm        Court in session, counsel enter appearances, all counsel and defendant appearing via

zoom. Court set hearing on motion to continue due to age of case.

2:49pm        Ms. Baiz response, defendant resides on a reservation, defendant has received 1st

vaccination and will receive the 2nd in three weeks. Request 30 to 45 days.

2:49pm        Mr. Mendenhall agrees with continuance.

2:50pm        Court will grant continuance and trial will be reset.

2:51pm        Court in recess.




The Honorable Kea W. Riggs               -Page 1-                             Clerk’s Minutes
